131 F.3d 145
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Douglas Joseph CARPA, Petitioner-Appellant,v.UNITED STATES OF AMERICA, Respondent-Appellee.
No. 96-15619.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997.**Decided Nov. 20, 1997.

Appeal from the United States District Court for the District of Arizona, No. CV-96-00834-RGS;  Roger G. Strand, District Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Douglas Joseph Carpa appeals pro se the district court's denial of his 28 U.S.C. § 2241 habeas petition seeking an order to release him from the obligation to appear in and be subjected to the jurisdiction of the United States District Court for the Middle District of Florida.  Carpa was arrested in the District of Arizona under an arrest warrant issued pursuant to a Florida indictment.  Because Carpa's claim turned on the validity of the Florida indictment, the district court properly denied the petition.  See 28 U.S.C. § 2253(b);  Frost v. Yankwich, 254 F.2d 633 (9th Cir.1958);  Fries v. United States, 284 F. 825 (9th Cir.1922).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34 Carpa's request to take judicial notice of his filing of a civil complaint in the district of Arizona against IRS officers involved in his apprehension is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3